DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0228593 A1 – hereinafter “Liu”) in view of Khoury (US 2017/0255966 A1 – hereinafter “Khoury”).
Claim 1:
Liu discloses a method for predicting a passenger flow (¶20 discloses “a flow of passengers”; ¶¶22, 30, 53), the method comprising: 
acquiring, based on a received prediction request for a passenger flow value (¶30 discloses “predict the flow of passengers”; ¶53 discloses “directly estimate and predict passenger and cargo travel time by vehicle types and passenger and cargo flow by vehicle types … “) of a target traffic route (¶53 discloses “… from the entry to the exit … ”) in a preset time period (¶53 discloses “… in the time period;”), route information of the target traffic route and a passenger flow sequence corresponding to a preset number of consecutive time periods before a current time (¶53 discloses “the traffic information processing system is served as a cloud center for integrating vehicle data of the same road section in the same time period
according to processing results of each cloud, and estimating a traffic flow, a velocity, a traffic density, a traffic state and a travel time of passengers and cargos by vehicle models of each section in the toll road network, and predicting an OD traffic, a travel time, and a traffic condition of passengers and cargos by vehicle models in the entire network (emphasis added)”; ¶65 discloses “According to previous studies, the travel time of vehicles departing from the same time interval obeys a normal distribution. Based on this, the statistics of the travel time are defined as follows.” i.e. preset number); 
(¶54 discloses “estimating the travel time is to divide the toll road section into a basic road section by adjacent toll stations”); and 
inputting the encoded route information and the passenger flow sequence into a pre-trained passenger flow prediction model (¶30 discloses “the 5.8 G route identification station is set based on a graph-theoretical algorithm … to count and analyze the flow of passengers”; ¶43 discloses “a travel velocity calculation model”) to obtain a passenger flow prediction value of the target traffic route in the preset time period (¶80 discloses “p is the time interval of vehicles departing from the current node k”; ¶88 discloses “current time interval”), the passenger flow prediction model being used to represent a corresponding relationship between both (¶53 discloses “estimating a traffic flow”) and the passenger flow prediction value of the target traffic route (¶53 discloses “passenger and cargo flow … from the entry to the exit ”).
Liu discloses all of the subject matter as described above except for specifically teaching “encoding the route information to generate encoded route information.”  However, Khoury in the same field of endeavor teaches “encoding the route information to generate encoded rout information” (¶45 discloses “encoded route information”; ¶52 discloses “While driving along usual routes at usual times of the day, the system may assume that the commute is fixed and the data collection module 460 can cause the capture of a sample of a limited set of data and encode it appropriately” …  “There may also be other metrics associated with driving along the a route that is captured in encoded form”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Liu and Khoury before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to track the routes people travel to improve the prediction of routes driven and their driving patterns in the physical world (Khoury ¶2).  This motivation for the combination of Liu and Khoury is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claim 6:
Liu discloses an apparatus for predicting a passenger flow (¶¶ 20, 22, 30, 53), the apparatus comprising: at least one processor (Khoury ¶43 discloses “The computing device 307a may include one or more processors, which may execute instructions of a computer program to perform any of the features described herein”); and a memory storing instructions (Khoury ¶43 discloses memory), the instructions when executed by the at least one processor, cause the at least one processor to perform operations (Khoury ¶43), the operations comprising … 
The combination of Liu and Khoury discloses the remaining elements recited in claim 6 for at least the reasons discussed in claim 1 above.
Claim 11:
Liu discloses a non-transitory computer readable medium (Khoury ¶43), storing a computer program thereon, the computer program (Khoury ¶43), when executed by a processor (Khoury ¶43), causes the processor to perform operations, the operations comprising … 
The combination of Liu and Khoury discloses the remaining elements recited in claim 11 for at least the reasons discussed in claim 1 above.

Allowable Subject Matter
Claims 2-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666